Citation Nr: 0332685	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  98-13 653	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to service connection for a leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Regional Office (RO), in Atlanta, Georgia (Atlanta RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a heart, pulmonary, hip, leg, 
stomach, and bilateral foot disabilities.  In October 1999, 
the Board denied the veteran's claims as not well grounded.  
In a February 2000 decision, the Board vacated the October 
1999 decision as to the issues of entitlement to service 
connection for hip and leg disabilities and remanded the case 
back to the Atlanta RO for consideration of pertinent 
evidence that had been received by the Board but had not been 
associated with the record at the time of the decision.

In April 2000, the Board remanded the case to the RO for 
additional development.  The Board's remand also referred 
back to the RO the veteran's September 2001 request to reopen 
his claim for entitlement to service connection for a back 
disorder, observing that it was intertwined with the claims 
on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Later, the case was transferred to the Columbia, South 
Carolina, Regional Office (Columbia RO).  In a May 2003 
rating decision, the Columbia RO determined that no new and 
material evidence had been submitted to reopen the veteran's 
service-connection claim for a back disorder and informed him 
of his appellate rights.  As the veteran has not filed a 
notice of disagreement with this rating decision, the latter 
issue is not in appellate status.  As such, the case is 
before the Board for further consideration of only the two 
issues listed above. 


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Upon review of the evidentiary record, the Board notes that 
in compliance with the October 2001 Board remand 
instructions, in letters sent to the veteran in October 2001 
and February 2003, VA asked the veteran to identify all 
pertinent sources of medical treatment regarding the issues 
on appeal and to furnish signed authorizations for release of 
such information.  In a December 2001 response to the first 
inquiry, the veteran provided a signed authorization for 
release of records from Dr. Raymond Cruz, indicating that he 
had treated the veteran for his back and general health since 
February 2001.  In March 2003, treatment records from Dr. 
Cruz were associated with the record.  In the October 2001 
letter, VA also asked the veteran to provide copies of 
magnetic resonance imaging (MRI)/X-ray studies performed in 
April 1998.  The Board notes that the April 1998 radiologic 
evidence and the veteran's June 1998 correspondence referred 
to in the remand instructions are associated with the claims 
file.  In a May 2003 supplemental statement of the case 
(SSOC), the Columbia RO determined that the veteran had not 
engaged in combat with the enemy, noting that he had been 
stationed in Germany, not Korea; however, the SSOC did not 
provide the revisions made to the regulations because of the 
VCAA nor did the February 2003 letter advise the veteran of 
the provisions of the VCAA and what VA had done and would do 
to assist the veteran.  The remand also specifically 
instructed the RO to schedule the veteran for an examination 
by an appropriate specialist to determine the current nature 
and etiology of the claimed hip and leg disorders.  Although 
the veteran appeared for an examination in April 2003, the 
examination report does not provide information on the nature 
and etiology of any current disability of the hip and leg.  
It basically gives a partial medical history as reported by 
the veteran, a cursory review of the veteran's current 
physical condition, and no information on the etiology of any 
hip or leg disorder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although VA complied with most of the 
October 2001 Board remand instructions, it appears that the 
April 2003 VA examiner failed to provide the requested 
medical information and opinion.  Moreover, as noted below, 
VA failed to comply with the notice provisions of the VCAA.  
As such this action does not comply with the Board's remand 
instructions and the case again must be remanded to the RO.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

In the present case, the Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  Consequently, a remand 
is required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

In a February 2003 letter, VA advised the appellant of the 
specific information he needs to submit to establish 
entitlement to service connection for the claimed disorders, 
but failed to advise him of either the provisions of the VCAA 
or what information VA would attempt to obtain as required by 
the VCAA, failed to provide him with the regulations 
implementing the VCAA, and only provided a 30-day response 
period.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in DAV (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided in the February 2003 letter, 
a full year is allowed to respond to a VCAA notice.  

The duty to assist includes obtaining pertinent treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  The 
Board feels that another attempt should be made by the RO to 
ask the veteran to identify health care providers, who may 
have treated him for any hip or leg disorder since his 
discharge from service in February 1953.  The Board reminds 
the veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

On remand, the veteran will be scheduled for another 
examination to ascertain the nature and etiology of any 
disorder of the hips or legs.  The examiner will be asked to 
provide an opinion as to whether any hip or leg disorder 
found on examination may be related to service.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the October 2001 Board remand and the 
notice and duty to assist provisions of the VCAA and 
affording the appellant due process.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Therefore, for the above reasons, a 
remand to the RO is required.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
hip or leg disorder since February 1953 
to the present.  The RO should attempt to 
obtain records from each health care 
provider he identifies and indicates may 
still have records available, if not 
already in the claims file.  If records 
are unavailable, please have the provider 
so indicate.

2.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development obligations in accordance 
with the recent decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, as well as necessary to comply 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001)), and any other legal precedent are 
fully complied with and satisfied.  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant, as set forth in the VCAA.

3.  After completion of 1 and 2 above, 
the RO should schedule the veteran for a 
VA examination by an appropriate 
specialist to ascertain the onset, 
etiology and nature of any hip and/or leg 
disorder(s).  The claims file and copies 
of the October 2001 remand and this 
remand must be reviewed by the examiner 
in conjunction with the examination.  All 
tests and studies deemed necessary should 
be accomplished.  The examination report 
should include a detailed account of all 
manifestations of relevant pathology 
found.  The examiner should provide 
explicit responses to the following 
questions:

(a) Does the veteran have a hip and/or 
leg disorder(s)?

(b) If there is a hip and/or leg 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service. 

The rationale for any opinion and all 
clinical findings should be reported in 
detail.

4.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claims, including any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




